MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   May 20 2016, 8:42 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEY FOR APPELLEE
Ana M. Stanisic                                         Lisa V. Schrader
Carmel, Indiana                                         Lafayette, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ana Milomira Stanisic,                                  May 20, 2016
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        79A02-1507-DR-970
        v.                                              Appeal from the Tippecanoe
                                                        Circuit Court
Steven Massa,                                           The Honorable Thomas H. Busch,
Appellee-Petitioner.                                    Judge
                                                        Trial Court Cause No.
                                                        79C01-0402-DR-16



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016          Page 1 of 16
                                   STATEMENT OF THE CASE

[1]   Appellant-Respondent, Ana M. Stanisic (Stanisic), appeals the trial court’s

      Order denying her motion for relief from judgment as to the appointment of a

      commissioner to execute a quitclaim deed on her behalf following the

      dissolution of her marriage to Appellee-Petitioner, Steven D. Massa (Massa).


[2]   We affirm.


                                                   ISSUES

[3]   Stanisic raises four issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court erred by appointing a

      commissioner to execute a quitclaim deed to Massa on Stanisic’s behalf in light

      of Massa’s ongoing contemptuous behavior.


[4]   Massa raises one issue on cross-appeal, which we restate as: Whether Stanisic’s

      claim is barred by the doctrine of res judicata.


                           FACTS AND PROCEDURAL HISTORY

[5]   On June 12, 2000, Stanisic and Massa were married. The couple had been

      cohabiting since 1991 and had a child together, a daughter, born on March 3,

      1993. Stanisic is the sole shareholder of Milo’s Property Inc., which owns

      numerous rental properties in and around West Lafayette, Tippecanoe County,

      Indiana. Massa is a sales representative for a media company in West

      Lafayette.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 2 of 16
[6]   A few months before the couple’s third wedding anniversary, on March 24,

      2003, Massa filed a petition to dissolve the marriage. On February 16, 2006,

      the trial court issued an order on matters of child custody, parenting time, and

      contempt. It appears that the trial court found Massa to be in contempt for

      removing certain items of property from Stanisic’s storage facility in violation of

      the standard restraining order. 1 According to Stanisic, the items purportedly

      removed included numerous family photo albums from her childhood.


[7]   Following mediation, on December 28, 2006, the parties executed a

      handwritten Settlement Agreement, which provided that “[Stanisic] will convey

      to [Massa] the real estate at 801 Princess Dr[.,] West Lafayette[,] Ind[iana,] in

      full and complete settlement of [Massa’s] claim for real estate owned by

      [Stanisic]. [Massa] will return family pictures of [Stanisic].” (Appellant’s App.

      p. 1). The Settlement Agreement also stipulated that Massa “will provide to his

      attorney all photos of the daughter of the part[ies] in order that his attorney

      should be able to copy the same and deliver this to the attorney for [Stanisic].”

      (Appellant’s App. p. 1). The Settlement Agreement was entered in court on

      January 4, 2007.




      1
        Neither this order nor the transcript of these proceedings are included in the appellate record, nor are the
      contents of this order described in the chronological case summary. During the final hearing, Massa
      admitted that the trial court “found [him] in contempt [for] having removed something from the [storage
      facility].” (June 30, 2009 Tr. p. 30). However, he claimed that he “did not break into the [storage facility]
      and take [Stanisic’s] photographs” as alleged by Stanisic. (June 30, 2009 Tr. p. 30).

      Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016                  Page 3 of 16
[8]   In February of 2007, Stanisic transferred physical possession of the Princess

      Drive property to Massa, but she did not execute a quitclaim deed to transfer

      ownership. Since that time, Massa has maintained the home and used it as a

      rental property. On January 30, 2008, Massa filed a petition to enforce the

      Settlement Agreement’s requirement that Stanisic convey ownership of the

      Princess Drive Property. On June 29, 2009, Stanisic filed a petition to hold

      Massa in contempt for failing to return photographs pursuant to the Settlement

      Agreement.


[9]   On June 30, 2009, the trial court held a final hearing. During the hearing,

      Massa testified that he had provided all of the pictures in his possession to his

      attorney pursuant to the Settlement Agreement, whereas Stanisic testified that

      she had not received a single photograph. On October 5, 2009, the trial court

      entered a Decree of Dissolution, dissolving the parties’ marriage. In the Decree

      of Dissolution, the trial court found that Stanisic had failed to sign a quitclaim

      deed, and Massa had failed to provide photographs to Stanisic; therefore, both

      parties were found to be in contempt of court. The trial court ordered the

      parties to purge themselves of the contempt by complying with the Settlement

      Agreement within twenty-one days of the dissolution date. In addition, the trial

      court entered a judgment in Stanisic’s favor, ordering Massa to pay $6,301.91 in

      unpaid medical bills within ninety days. If Massa failed to remit payment

      within ninety days, the Decree of Dissolution provided that he would be

      required to pay interest in the amount of 18% per year.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 4 of 16
[10]   More than five years after the parties’ marriage was dissolved, on February 4,

       2015, Massa filed a petition to emancipate and terminate his child support

       obligation for the parties’ then twenty-one-year-old daughter. On February 6,

       2015, Stanisic filed a Verified Motion for Proceedings Supplemental. Stanisic

       argued that although Massa had paid $6,301.91 to Stanisic pursuant to the

       Decree of Dissolution, Massa had failed to satisfy the 18% post-judgment

       interest due. Accordingly, Stanisic asserted that Massa “should be ordered to

       appear before the [c]ourt to answer as to his non-exempt property subject to

       execution or proceedings supplemental to execution and to apply any such

       property toward satisfaction of the judgment.” (Appellant’s App. p. 104). On

       February 12, 2015, Massa filed a Motion for Appointment of Commissioner.

       Massa claimed that Stanisic had refused to sign a quitclaim deed to convey the

       Princess Drive property pursuant to the Settlement Agreement and Decree of

       Dissolution. Thus, he requested that the trial court appoint a commissioner to

       sign a quitclaim deed on Stanisic’s behalf.


[11]   On March 9, 2015, the trial court held a hearing on the issues of emancipation

       and child support, the appointment of a commissioner, and proceedings

       supplemental. During the hearing, Stanisic testified that she refused to sign a

       quitclaim deed because Massa


               has not complied with [the trial] [c]ourt[’s] [o]rder of returning
               some photo albums and pictures that are irreplaceable and
               priceless for me. They were a part of the [S]ettlement
               [A]greement, he agreed at the time with [the mediator] that he
               was in possession of my child[]hood albums and these pictures of
               my daughter pre-age [nine] and to date he has [not] returned
       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 5 of 16
                those items pursuant to the [Decree of Dissolution and]
                [p]ursuant to the Settlement Agreement.


       (March 9, 2015 Tr. p. 6). In support of her claim, Stanisic presented the court

       with an affidavit from her former attorney, who attested to the fact that “neither

       [Massa] or his attorney delivered . . . the photographs as set out in [the

       Settlement Agreement].” (Appellant’s App. p. 110).


[12]   In response, Massa testified that he had provided the photographs in his

       possession to his attorney. He submitted an affidavit from his attorney’s

       assistant, who averred that she had personally packaged the photographs for

       delivery to Stanisic’s attorney. Massa also testified that at a prior hearing, he

       brought a box containing the “duplicates of the photographs that I gave to her”

       for Stanisic to copy, but Stanisic did not even examine them. (March 9, 2015

       Tr. p. 8). Stanisic, however, claimed that the photographs which Massa had

       provided were not the photographs contemplated by the Settlement

       Agreement—i.e., those from Stanisic’s childhood and those of the parties’

       daughter—but rather were photographs of Massa’s mother and his children

       from a prior marriage. 2


[13]   At the close of the evidence, the trial court issued an order, granting Massa’s

       petition to emancipate the parties’ child and to terminate his child support



       2
          Throughout the record, Stanisic repeatedly contends that during the final hearing on June 30, 2009, the
       trial court reviewed the photographs that Massa provided and held Massa in contempt based on the fact that
       he had not produced the correct pictures. We note that nowhere in the transcript of the final hearing does it
       indicate that any pictures were presented to or reviewed by the trial court.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016               Page 6 of 16
       obligation, as well as Massa’s Motion for Appointment of Commissioner to

       execute a quitclaim deed on Stanisic’s behalf. The trial court also granted

       Stanisic’s Motion for Proceedings Supplemental and ordered Massa to pay

       interest on the judgment within thirty days. With respect to the photographs,

       the trial court stated:

               I believe the two are separate issues that need to be resolved
               separately and I don’t know—there are several Affidavits that
               have been presented to the [c]ourt which are really not
               dispositive of the issue. It sounds like each side is relying on the
               testimony of an attorney who is—who could help clarify what
               the issue is, what was presented, how—the—whether in fact the
               requested photographs were in albums, were transferred or not
               and if not where they might be and that is certainly something
               worth investigating but I don’t find that the issues have been
               presented in a form that I can decide it.


       (March 9, 2015 Tr. p. 12).


[14]   On March 16, 2015, Massa filed a Motion for Clarification. Because the

       Princess Drive property was titled in the name of Milo Properties, Inc., rather

       than Stanisic individually, Massa requested that the trial court clarify that the

       commissioner could sign on behalf of Milo Properties, Inc. to transfer the

       Princess Drive property to Massa. On March 30, 2015, Stanisic filed a motion

       for relief from judgment pursuant to Indiana Trial Rule 60(B)(7), in which she

       claimed that Massa was “not entitled to any relief in equity because he is in

       contempt of [c]ourt.” (Appellant’s App. p. 126). Specifically, Stanisic argued,

       in pertinent part, that Massa “has NEVER returned the family pictures of

       [Stanisic] in accordance with . . . the Settlement Agreement” and “has NEVER
       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 7 of 16
       provided to his attorney all photos of the daughter of the part[ies].”

       (Appellant’s App. p. 126). That same day, Stanisic filed a petition for rule to

       show cause, seeking to have Massa held in contempt, in part, for his failure to

       turn over the photographs.


[15]   On June 25, 2015, the trial court conducted a hearing on the outstanding

       motions. Stanisic again argued that it is not “equitable” to force her to comply

       with the Settlement Agreement by executing a quitclaim deed without also

       demanding that Massa return her photographs in accordance with the

       Settlement Agreement. (March 9, 2015 Tr. p. 31). Massa, however, reiterated

       that he had provided the photographs in his possession and further explained

       that he “never had” any albums of Stanisic’s family or childhood pictures.

       (June 25, 2015 Tr. p. 35).


[16]   On June 30, 2015, the trial court issued its Order, determining that Stanisic

       “undertook the obligation to transfer the property to [Massa] and that [Massa’s]

       Motion to Clarify should be GRANTED.” (Appellant’s App. p. 227). The trial

       court also found that, with respect to Stanisic’s motion to obtain her

       photographs, the “matter has been litigated previously and nothing more can be

       done about the photos and said issue shall not set off the obligation to transfer

       [the Princess Drive] property.” (Appellant’s App. p. 227). The court “advise[d]

       [the] parties to set a date for [Stanisic] to examine [the] box of photos [provided

       by Massa] in [Massa’s] attorney’s office.” (Appellant’s App. p. 227).


[17]   Stanisic now appeals. Additional facts will be provided as necessary.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 8 of 16
                                  DISCUSSION AND DECISION

                                             I. Standard of Review

[18]   Stanisic appeals from the trial court’s Order of June 30, 2015, which addressed

       Massa’s motion to clarify that the commissioner appointed to execute the

       quitclaim deed could sign on behalf of Milo Properties, Inc., as well as

       Stanisic’s motion for relief from judgment regarding her family photographs.

       The Order granted Massa’s motion and effectively denied Stanisic’s motion,

       stating that the matter of Stanisic’s photographs had “been litigated previously

       and nothing more can be done.” (Appellant’s App. p. 227).


[19]   As the “Indiana Trial Rules do not provide for a ‘motion for clarification[,]’ our

       court has previously found that a motion for clarification is tantamount to a

       motion to correct error. See Hedrick v. Gilbert, 17 N.E.3d 321, 325-26 (Ind. Ct.

       App. 2014) (stating that “it would elevate form over substance to treat a

       ‘motion to clarify’ as something other than a motion to correct error” because

       “Indiana Trial Rule 59(F) plainly states that ‘[a]ny modification . . . following the

       filing of a Motion to Correct Error shall be an appealable final judgment or

       order’” (alterations in original)). On appeal, a trial court’s ruling on both a

       motion to correct error and a motion for relief from judgment are generally

       reviewed under the abuse of discretion standard. See In re Adoption of K.G.B., 18
N.E.3d 292, 296 (Ind. Ct. App. 2014); Dillard v. Dillard, 889 N.E.2d 28, 33 (Ind.

       Ct. App. 2008). Our court does not reweigh evidence, and we will find an

       abuse of discretion if “the trial court’s judgment is clearly against the logic and

       effect of the facts and circumstances before it or where the trial court errs on a

       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 9 of 16
       matter of law.” In re Adoption of K.G.B., 18 N.E.3d at 296 (quoting Perkinson v.

       Perkinson, 989 N.E.2d 758, 761 (Ind. 2013)); Case v. Case, 794 N.E.2d 514, 517

       (Ind. Ct. App. 2003). If “the issue on appeal is purely a question of law[,]” our

       review is de novo. In re Adoption of K.G.B., 18 N.E.3d at 296.


                                                II. Res Judicata

[20]   In its Order, the trial court concluded that the matter of Stanisic’s photographs

       “has been litigated previously and nothing more can be done.” (Appellant’s

       App. p. 227). As a result, Massa now contends in his cross-appeal that

       Stanisic’s claim is barred by res judicata. Specifically, Massa states that “[a]t

       the beginning of the June [25], 2015 hearing, [Massa] objected to the testimony

       about the pictures because the issue had already been litigated on March 9,

       2015.” (Appellee’s Br. p. 9). According to Massa, “[t]he court heard evidence

       on March 9 and found insufficient evidence to rule. [Therefore,] [Stanisic]

       should not have another opportunity to present evidence on the same issue of

       the pictures.” (Appellee’s Br. p. 8).


[21]   The doctrine of res judicata “serves to prevent repetitious litigation of disputes

       which are essentially the same.” Kalwitz v. Kalwitz, 934 N.E.2d 741, 750 (Ind.

       Ct. App. 2010). Res judicata consists of both claim preclusion and issue

       preclusion. Id. Claim preclusion is applicable “where a final judgment on the

       merits has been rendered which acts as a complete bar to a subsequent action

       on the same issue or claim between those parties and their privies.” In re

       Adoption of Baby W., 796 N.E.2d 364, 373 (Ind. Ct. App. 2003), trans. denied. In

       turn, issue preclusion, also known as collateral estoppel, “bars the subsequent

       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 10 of 16
       relitigation of the same fact or same issue between the same parties or their

       privies where that fact or issue was necessarily adjudicated in a former suit and

       the same fact or issue is presented in a subsequent action.” French v. French, 821
N.E.2d 891, 896 (Ind. Ct. App. 2005). When, as in the present case, a party

       argues that claim preclusion applies, the following factors must be present:

               (1) the former judgment was rendered by a court of competent
               jurisdiction; (2) the former judgment was rendered on the merits;
               (3) the matter now at issue was, or could have been, determined
               in the prior action; and (4) the controversy adjudicated in the
               former action was between parties to the present suit or their
               privies.


       Kalwitz, 934 N.E.2d at 750. Under claim preclusion, “all matters that were or

       might have been litigated are deemed conclusively decided by the judgment in

       the prior action.” Id.


[22]   We find that Stanisic was not barred by res judicata from litigating her claim at

       the June 25, 2015 hearing because the trial court did not issue a judgment on

       the merits in its March 9, 2015 order with respect to the photographs. Rather,

       the trial court specifically stated that the matter of the quitclaim deed and the

       photographs “are separate issues that need to be resolved separately” and the

       issue of the photographs “is certainly something worth investigating but I don’t

       find that the issues have been presented in a form that I can decide it.” (March

       9, 2015 Tr. p. 12). Thus, the trial court’s March 9, 2015 order decided only

       Massa’s claim for the quitclaim deed notwithstanding his obligation to produce

       the photographs. Moreover, Stanisic filed a motion for relief from judgment

       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 11 of 16
       challenging the trial court’s March 9, 2015 order on the basis that equitable

       principles precluded the issuance of a quitclaim deed in light of Massa’s failure

       to comply with the Settlement Agreement. Thus, she was not relitigating the

       matter at the hearing on June 25, 2015, but rather was availing herself of the

       trial court’s procedural remedies prior to filing an appeal on the matter. See Ind.

       Trial Rule 60(B).


                                              III. Unclean Hands

[23]   Stanisic challenges the trial court’s denial of her motion for relief from

       judgment, claiming that it was not equitable for Massa to receive a quitclaim

       deed to the Princess Drive Property due to his ongoing contemptuous

       behavior—i.e., his failure to return Stanisic’s family photographs pursuant to

       the Settlement Agreement. In other words, Stanisic argues that Massa is “not

       entitled to the equitable relief of the [c]ommissioner signing the [q]uitclaim

       [d]eed because he had and continues to have unclean hands.” (Appellant’s Br.

       p. 13). Although Stanisic did not specifically raise the issue of unclean hands

       before the trial court, she did repeatedly assert that Massa is not entitled to a

       quitclaim deed based on his own failure to adhere to the Settlement Agreement.


[24]           The unclean-hands doctrine is an equitable tenet that demands
               one who seeks equitable relief to be free of wrongdoing in the
               matter before the court. The purpose of the unclean-hands
               doctrine is to prevent a party from reaping benefits from his or
               her misconduct. For the doctrine of unclean hands to apply, the
               alleged wrongdoing must be intentional and must have an
               immediate and necessary relation to the matter being litigated.
               The doctrine of unclean hands is not favored by the courts and
               must be applied with reluctance and scrutiny.
       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 12 of 16
       Kahn v. Baker, 36 N.E.3d 1103, 1116-17 (Ind. Ct. App. 2015) (citations

       omitted), trans. denied.


[25]   Stanisic asserts that Massa intentionally refused to comply with the Settlement

       Agreement. More particularly, she argues that

               [i]t was completely reasonable to assume that [Massa] would
               only agree to return the ‘family pictures of [Stanisic]’ and ‘all of
               the photos of the daughter of the part[ies]’ because he actually
               had them in his possession at the time of his agreement to and
               execution of the . . . Settlement Agreement, unless his intent was,
               in fact, to deceive [Stanisic] into having her execute the
               [q]uitclaim [d]eed, ultimately deceiving the [c]ourt as well.


       (Appellant’s Br. p. 14). Stanisic further asserts that Massa “admitted to his

       intentional deception and unclean hands in the proceedings. [Massa] gave sworn

       testimony as to having intentionally deceived [Stanisic] in agreeing to and

       executing the December 28, 2006 Settlement Agreement.” (Appellant’s Br. p.

       14). We find that this is a gross mischaracterization of the evidence. Massa

       testified that he agreed to the term in the Settlement Agreement because his

       “attorney told me that it was a negligible aspect and that I would return

       whatever [pictures] I had so that is what I did.” (June 30, 2009 Tr. p. 82).


[26]   Based on the evidence before us, we cannot say that Massa engaged in

       intentional misconduct. Stanisic testified that during a prior dissolution

       proceeding, the trial court held Massa in contempt because he had broken into

       her storage unit and removed the photo albums. However, neither the

       transcripts of this proceeding, the trial court’s contempt order, nor a coherent

       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 13 of 16
       summary of that evidence has been presented to our court. Furthermore,

       Massa testified that, although he was held in contempt for “having removed

       something from the [storage facility,]” he never removed Stanisic’s photo

       albums. (June 30, 2009 Tr. p. 30). Keeping in mind our policy of applying the

       unclean-hands doctrine “with reluctance and scrutiny[,]” we decline to reweigh

       the conflicting testimonies in Stanisic’s favor. Kahn, 36 N.E.3d at 1117.


[27]   Our review of the available evidence indicates that, in the Decree of

       Dissolution, the trial court held Massa in contempt for failing to produce

       photographs pursuant to the Settlement Agreement. Thereafter, Massa stated

       that he gathered all of the photographs that he had in his possession and

       presented them in a box for Stanisic to review. However, Stanisic testified that,

       pursuant to the Settlement Agreement, she expected to receive from Massa

       approximately fifteen “family albums dated from birth until [Massa] violated

       that storage facility in May of 2003.” (June 25, 2015 Tr. pp. 23-24). She now

       insists that


               [t]he only pictures which [Massa] ever tendered to [Stanisic] were
               pictures of HIS mother and HIS children from a previous
               marriage from the year 2003, the year after . . . Massa separated
               legally from [Stanisic] in 2002. They were not those which he
               had agreed to return in the . . . Settlement Agreement.


       (Appellant’s Br. p. 14) (citation omitted).


[28]   We note that the plain language of the Settlement Agreement provides simply

       that Massa was obligated to “return family pictures of [Stanisic]” and “all


       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 14 of 16
photos of the daughter of the part[ies].” (Appellant’s App. 1). See Bailey v.

Mann, 895 N.E.2d 1215, 1217 (Ind. 2008) (“Unless the terms of the agreement

are ambiguous, they will be given their plain and ordinary meaning.”). The

Settlement Agreement does not provide any further details as to the nature of

the pictures purportedly in Massa’s possession—i.e., it does not specify that

there were fifteen albums; nor does it indicate that the photographs comprised

Stanisic’s childhood “family” photographs as opposed to Stanisic’s general

“family” photographs that might include Massa, their child together, her former

stepchildren, her former mother-in-law, etc. (Appellant’s App. p. 1).

Moreover, Massa explained:


        I have half of the photographs that we had. I separated all of the
        photographs that I had that were duplicates. I gave her half of
        them and I don’t have anything from her father, from her family,
        from these [fifteen] albums. I never said that I did.
        ****
        I’ve explained when I’ve been asked do you have some
        photographs I said yes I have some photographs. And she is
        misconstruing that to you to mean that I admitted to having the
        photographs that she is asking about now [ten] years later. So if
        she is going to find a box of photographs of my kids and her kid
        and her and her family and I’ve already given those to her half of
        them.
        ****
        But this is everything that I have left and you are not going to
        find [fifteen]—she’s not going to find [fifteen] supposed—I don’t
        even—frankly if I had to be completely honest with you which I
        will be I have never seen [fifteen] photo albums of her family that
        she is even speaking about. They’ve never existed as far as I
        know.



Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016   Page 15 of 16
       (June 25, 2015 Tr. pp. 35-36).


[29]   Accordingly, the evidence supports a finding that Massa provided all of the

       photographs in his possession to Stanisic pursuant to the Settlement

       Agreement, and Massa repeatedly stated that he does not have any other family

       photographs of Stanisic. As such, we find that Stanisic has failed to establish

       that Massa engaged in intentional misconduct, so the doctrine of unclean hands

       is not applicable. 3


                                                CONCLUSION

[30]   Based on the foregoing, we conclude that the trial court acted within its

       discretion by denying Stanisic’s motion for relief from judgment and appointing

       a commissioner to execute a quitclaim deed on Stanisic’s behalf.


[31]   Affirmed.


[32]   Kirsch, J. and Pyle, J. concur




       3
         Because we find no intentional misconduct on Massa’s part, we need not address whether the alleged
       wrongdoing had “an immediate and necessary relation to the matter being litigated.” Kahn, 36 N.E.3d at
       1117.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1507-DR-970 | May 20, 2016           Page 16 of 16